Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Edward Thomas appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss, after a 28 U.S.C. § 1915 (2012) review, Thomas’ claims brought pursuant to 42 U.S.C. § 1983 (2012); the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12300 (2012); the Rehabilitation Act, 29 U.S.C. §§ 701-7961 (2012); and the Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. §§ 1320d to 1320d-9 (2012), and declining to exercise supplemental jurisdiction over Thomas’ state law claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Thomas v. S.C. Dep’t of Corr., No. 0:14-cv-04903-DCN, 2015 WL 3789418 (D.S.C. June 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.